MIRER MAZZOCCHI & JULIEN, PLLC

ATTORNEYS AT LAW
1 WHITEHALL STREET
16™ FLOOR
NEW YORK, NEW YORK 10038

JEANNE MIRER TELEPHONE: (212) 231-2235 . RIA JULIEN
KRISTINA MAZZOCCHI JMIRER@MMSILAW.COM

 

December 17, 2019
VIA ECF

Hon Paul G. Gardephe

United States District Judge
Southern District of New York
Thurgood Marshall United
States Court House

Room 705

40 Foley Square

New York, New York 10007

Re: Bloomberg v. NYCDOE, et al.
17-cv-03136 (PGG)
Dear Judge Gardephe:
This office represents Plaintiff Jill Bloomberg in the above entitled case. I write with consent of
Defendants’ Counsel. Plaintiff and Defendants’ agree to extend the time for filing Plaintiff's
Reply to Defendants’ Memo of Law in Opposition to Plaintiff's Motion to Amend the Complaint
to January 10, 2020.

Thank you for your consideration in this matter.

Respectfully submitted,

 

Ce: Joseph Anci
